Citation Nr: 0332393	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-15 691	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.

The case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2003, the veteran testified before the undersigned; a 
transcript of the hearing is associated with the claims file.  


REMAND

The report of medical examination dated in June 1965, at 
entrance into service, reveals a hearing deficit in the 
veteran's left ear (after conversion of audiometric test 
results from American Standard Association units to 
International Standard Units).  The test showed normal 
hearing in the right ear.  At separation, audiometric testing 
revealed normal hearing bilaterally.

The veteran reports that during service he was regularly 
exposed to aircraft noise without ear protection and that 
such noise exposure caused him to develop bilateral hearing 
loss and ringing in his ears.  

Post-service audiometric testing indicates a current deficit 
in the veteran's hearing, bilaterally, as well as the 
presence of ringing in the veteran's ears.  A private 
physician has stated such are "likely related" to the 
veteran's service.  The record does not reflect, however, 
that that physician had the benefit of review of service 
records, and, moreover, that physician indicated that a full 
hearing evaluation was needed to properly assess the 
veteran's hearing loss and tinnitus.  As such, the Board is 
of the opinion that remand to obtain a VA examination opinion 
is warranted in this case.

The Board also notes that at the time of his June 2003 
hearing the veteran indicated that additional medical 
records, specifically records of hearing tests associated 
with his post-service employment with General Electric may be 
available.  Attempts to associate such with the claims file 
should be made.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 
29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).  The VCAA and the implementing regulations 
are applicable to the issues on appeal and essentially 
enhances VA's obligation to notify the veteran about his 
claims (i.e., what information or evidence is required to 
support his claims and what information and evidence he is 
required to provide to VA) and to assist him to obtain 
evidence in support of his claims.

A review of the record on appeal shows that, in an April 2001 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by June 17, 2001.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  Since this case is 
otherwise being remanded for additional evidential 
development, the RO should also take the opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA), to include 
any employers, who have evaluated and/or 
treated him for hearing loss and/or 
tinnitus since discharge from service.  
After receiving this information and any 
necessary releases, the RO should contact 
the named sources and obtain copies of 
the related medical records, which are 
not already on file.  If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the etiology of bilateral 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  The examiner is requested to 
provide an interpreted report of the 
results of current audiometric testing.  
The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not that left ear or right 
ear hearing loss and tinnitus are 
causally related to service.  The 
examiner should include a discussion as 
to the significance, if any, of a left 
ear hearing deficit noted at service 
entrance and the audiometric test results 
showing that the veteran's hearing was 
normal, bilaterally, at discharge.  The 
clinical findings and reasoning that form 
the bases for these opinions should be 
clearly set forth in the examination 
report.  

4.  After the foregoing development has 
been completed, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


